Title: To Thomas Jefferson from Lewis A. Tarascon, 3 July 1824
From: Tarascon, Lewis A.
To: Jefferson, Thomas


Venerable Sir!
Shippingport
july 3d 1824—
At the Time where you was saving the union of our Confederated states, by adding Louisiana to them, i was reflecting on the means of perpetuating said union, by binding them allways more and more together by Ties of reciprocal interests in all directions. your addition made i Became more Confident in my views and i did Continue reflecting.For more than Thirty years, it has been Allways my impression that Either in view of Agriculture, of commerce, of power and of any other means of prosperity and of happiness, we are of all the nations of this globe, the Best situated one, and that as long as we keep united, we shall be the most happy people in the world.But all will Depend on that union, and to see it perpetuated, Every one of its members ought to find its interest at maintaining it.in that view i have made many reflexions; But i will not trouble you with their mass. i will present you only one object.Because of the sort of Genius of our nation, we want a grand field of industry on all our soil and on Both oceans and on account of the Comparative forces and Ambition of other powers we want to be strong on all those seas.Our navy is allready respectable; but to use it allways to the Best advantage we want a Branch of it permanently settled in the Bay of Columbia; But not any establishment can succeed there without agricultural settlements and these settlements can not be properly Effected by Carrying letters round Cape horn. population should go step by step from the Missouri, as it settles and opens a Road, and when arrived at the Bay said population on the one side and the naval and military Establishments on the other would support each other. this way of populating would not cost any thing of any account, Commerce and Agriculture; and useful arts would follow it. a great commerce with all the coasts of the pacific and of asia would soon settle in said Bay and mutual interest would bind all the union over all our soil between the two oceans. it is then proper to have that road made; But the mass of the people has never thought of it and the people at large for the interest of whom it is projected should be consulted on it previously to discussions in Congress.in that view i have published here and i am spreading throughout the union an address, a Copy of which i join here and i submit to your judgement.i should like much the favour of knowing by fiew words of your hand if it does meet your approbation, and if it is so, that, to facilitate its circulation you would think proper of inducing some of the printers of news papers in virginia or any other state to publish it in them. if it does not attract the attention of some men, it will attract that of others and if it is not by itself a good document, its publication may become the spark for some one.With the Greatest Esteem and Respect and wishing you an happy longevityi have the honor to be Sir  your most ob. and h. StL. A. Tarascon